Citation Nr: 1722473	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-17 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation greater than 30 percent for partial paralysis, seventh cranial (facial) left nerve (claimed as hoarseness, slurring and stuttering of speech and swollen left side of face).

2. Entitlement to an evaluation greater than 30 percent for marked speech impairment with hypophonia as secondary to the service-connected disability of partial paralysis, seventh cranial (facial) left nerve.

3. Entitlement to an evaluation greater than 10 percent for interference with mastication as secondary to the service-connected disability of partial paralysis, seventh cranial (facial) left nerve.

4. Entitlement to an evaluation greater than 0 percent for speech impairment with difficulty swallowing as secondary to the service-connected disability of partial paralysis, seventh cranial (facial) left nerve.

5. Entitlement to service connection for cause of death.

6. Entitlement to an effective date prior to March 29, 2006 for the grant of service connection for adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from May 1942 to August 1943.  The Veteran died in May 2014.  The Appellant is the Veteran's surviving spouse.  In a May 2017 letter the RO notified her of her acceptance as a substitute in the above captioned claims.

In April 2017 the Appellant filed an application for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  Significantly, as the Appellant's representative noted, this application was submitted within one year of the AOJ's May 2016 decision that, in part, granted total disability due to unemployability.  A claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). VA has recently expressly adopted the Akles rule for all complete claims, stating "VA will adjudicate as part of [a] claim entitlement to any ancillary benefits that arise as a result of the adjudication decision (e.g., . . . entitlement to [SMC] under 38 C.F.R. § 3.350  ...)." 38 C.F.R. § 3.155 (d)(2) (2015) (applicable to claims filed on and after March 24, 2015).  Although the Appellant did not file a formal Notice of Disagreement, given the timing of the new application for SMC and considering it is part of the underlying claim for TDIU, the issue should be reconsidered under 38 C.F.R. § 3.156(b).  See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  This issue is therefore REFERRED for appropriate action.

The issues of entitlement to service connection for cause of death and an effective date prior to March 29, 2006 for the grant of service connection for adjustment disorder with mixed anxiety and depression being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a June 2017 letter, prior to the promulgation of a decision in the matter, the Appellant submitted a request to withdraw her appeal on the issues of entitlement to an evaluation greater than 30 percent for partial paralysis, seventh cranial (facial) left nerve; an evaluation greater than 30 percent for marked speech impairment with hypophonia; an evaluation greater than 10 percent for interference with mastication; and an evaluation greater than 0 percent for speech impairment with difficulty swallowing; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met with respect to the claims for entitlement to an evaluation greater than 30 percent for partial paralysis, seventh cranial (facial) left nerve; an evaluation greater than 30 percent for marked speech impairment with hypophonia; an evaluation greater than 10 percent for interference with mastication; and an evaluation greater than 0 percent for speech impairment with difficulty swallowing; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In a June 2017 letter, the Appellant stated that she wished with withdraw her claims of entitlement to an evaluation greater than 30 percent for partial paralysis, seventh cranial (facial) left nerve; an evaluation greater than 30 percent for marked speech impairment with hypophonia; an evaluation greater than 10 percent for interference with mastication; and an evaluation greater than 0 percent for speech impairment with difficulty swallowing.  As the Appellant has withdrawn her appeal on these issues, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to an evaluation greater than 30 percent for partial paralysis, seventh cranial (facial) left nerve is dismissed.

The appeal in the matter of entitlement to an evaluation greater than 30 percent for marked speech impairment with hypophonia is dismissed.

The appeal in the matter of entitlement to an evaluation greater than 10 percent for interference with mastication is dismissed.

The appeal in the matter of entitlement to an evaluation greater than 0 percent for speech impairment with difficulty swallowing is dismissed.


REMAND

A remand is required for the Agency of Original Jurisdiction(AOJ) to issue a statement of the case (SOC) with respect to the issue of entitlement to service connection for cause of death and entitlement to an effective date prior to March 29, 2006 for service connection for adjustment disorder.

In May 2016 the Appellant filed a notice of disagreement with the AOJ's March 2016 decision denying service connection for cause of death.  However, no SOC has been issued on either issue as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Also, in a January 2013 rating decision the AOJ granted service connection for adjustment disorder and assigned a 50 percent rating effective June 30, 2010.  In March 2013 the Veteran filed a notice of disagreement, arguing entitlement to an earlier effective date.  Although in May 2016 the AOJ granted an effective date of March 29, 2006, no SOC has ever been issued on the issue.  See e.g. June 2017 statement of representative indicating the effective date claim was still pending. 

Therefore, on remand an SOC must be issued for both issues.  Upon receipt of the SOC, the Appellant will then have an opportunity to complete the steps necessary to perfect her appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Appellant a Statement of the Case concerning her claims for entitlement to service connection for cause of death and entitlement to an effective date prior to March 29, 2006 for service connection for adjustment disorder.  If, and only if, the Appellant submits a timely substantive appeal in response to the SOC, thereby perfecting her appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


